                   Case 4:20-cv-40115 Document 1-5 Filed 09/08/20 Page 1 of 5
                                                                                       Office of the City Manager
.·"""···, The City. of
. •   \                    'J                                      City Hall, 455 Main Street Worcester MA 01608

\...., . .: WORCESTER
          City Manager Edward M. Augustus, Jr.
                                                                                        P I 508-799-1175 F I 508-799-1208
                                                                                              citymanager@worcesterma.gov
                                                                                                     www.worcestenna.gov




          September 6, 2018
          Hector Pineiro
          807 Main Street
          Worcester, MA 01610



          RE: Public Records Request

          Dear Attorney Pineiro,

                 This letter is a response to your public records request regarding an incident involving
          Jovone Torres on 9/25/2017.

                  Please be advised, the requested Worcester Police Department policies are accessible
          online through the City of Worcester' s website, at http://www.worcesterma.gov/police/about-
          us/policies-procedures.

                 You have also requested police incident reports, internal affairs reports, and other
          information relative to a medical incident involving Jovone Torres on 9/25/2017. MOL c. 4 § 7,
          Twenty-sixth (c) exempts from release as a public record "personnel and medical files or
          information; also any other materials or data relating to a specifically named individual, the
          disclosure of which may constitute an unwarranted invasion of personal privacy."

                  The police incident reports and BOPS internal affairs reports that you have requested
          contain personal medical information, the disclosure of which would result in an invasion of the
          personal privacy of the person in question. As you have specifically named the individual that is
          the subject of these reports, the Worcester Police Department cannot release to you redacted
          versions of these reports. There is no manner in which the subject's identity can be adequately
          protected in these documents, and therefore the public disclosure of this information would still
          constitute an invasion of Mr. T01Tes' personal privacy.

                  You have also requested copies of any letters sent to Ms. Beshai notifying her of the
          outcome of the BOPS investigation. MOL c. 4, § 7, Twenty-sixth (c) exempts from release as a
          public record ''personnel and medical files or information; also any other materials or data
          relating to a specifically named individual, the disclosure of which may constitute an
          unwarranted invasion of personal privacy.'~ In Wakefield Teachers Assn. v. School Comm. of
          Wakefield, the court held that "While the precise contours of the legislative term 'personnel [file]
          or information' may require case-by-case articulation, it includes, at a minimum, employment
          applications, employee work evaluations, disciplinary documentation, and promotion,
          demotion, or termination information pertaining to a particular employee. These constitute the
          core categories of personnel information that are useful in making employment decisions
          regarding an employee."
__........... The City of
; •   t
\~, . )   WORCESTER
                           Case 4:20-cv-40115 Document 1-5 Filed 09/08/20 Page 2 of 5

                           'J
                                                                                                        Office of the City Manager
                                                                                    City Hall, 455 Main Street, Worcester MA 01608
                                                                                              P I 508-799-1175 F I 508-799-1208
                                                                                                    citymanager@worcesterma.gov
                                                                                                                                     I
          City Manager Edward M. Augustus, Jr.                                                                www.worcesterma.gov




                   Under the Massachusetts Public Records Law, while the investigation itself is subject to
          disclosure, the final conclusions of internal affairs investigations and any discipline that resulted
          from an investigation is not subject to release as a public record. Accordingly, the disposition
          letter is not subject to disclosure.


          Sincerely,


          ~11~
          Joshua A. Martunas
          Records Access Officer
                     Case 4:20-cv-40115 Document 1-5 Filed 09/08/20 Page 3 of 5


Hector Pineiro

From:                              publicrecords < publicrecords@worcesterma.gov>
Sent:                              Thursday, September 06, 2018 4:00 PM
To:                                Hector Pineiro
Cc:                                publicrecords
Subject:                           Atty. Pinerio - Public Record Request
Attachments:                       Letter - Hector Pineiro 090618.pdf



Good afternoon Attorney Pineiro,

Attached, please find the City's response to your public records request received August 22, 2018 for several documents
pertaining to an incident between WPD and Lindsey Beshai and her son. If you have any questions at all, please do not
hesitate to reach out again. Thank you, have a nice day.

Joshua Martunas
Staff Assistant & Records Access Officer
Office of the City Manager Edward M. Augustus, Jr.
P: 508-799-1175
F: 508-799-1208




                                                           1
                   Case 4:20-cv-40115 Document 1-5 Filed 09/08/20 Page 4 of 5

                                               LAW OFFICE OF
                                   HECTOR E. PINEIRO, P.C.
                                                  807 MAIN STREET
                                           WORCESTER, MASSACHUSETTS 01610
HECTOR E. PINEmo                                    (508) 770-0600                CORRESPONDENT
                                                                                   MARiA s. PINEmo SOLER, L.L.M.
ROBERT A. SCOTT                                   FAX (508) 770-1300               EDIFICIO PONCE DE LEON
                                                 hector@pineirolegal.com           161 PONCE DE LEON AVE., SUITE 302
NANCY CRUZ DE PINEmo
                                                                                   SAN JUAN, PUERTO RICO 00918
Business Manager
                                                                                   TEL: (787) 250-8304
                                                                                   FAX (787) 758-4236
                                                 August 14, 2018

          By Certified Mail Return Receipt Requested

          The Honorable Edward M. Augustus Jr. City Manager
          Worcester City Hall
          455 Main Street
          Worcester, MA 01608

          Steven Sargent, Police Chief
          Worcester Police Department
          9-11 Lincoln Street
          Worcester, MA 01608

          Re:      Freedom of Information Request and Public Records Request Lindsey Beshai-
                   Jovone J. TmTes. Incident No 2017000 102995
                   Date of incident 9/25/2017

                   Dear Mr. City Manager and Chief Sargent:

                  Please be advised I represent Lindsey Beshai the mother of 11-year-old autistic
         boy, Jovone J. Ton-es who as a result of a police encounter suffered a widely displaced
         right medial epicondyle fracture that resulted in surgical intervention: internal fixation on
         September 26, 2017. I am making a formal request to you as City Manager and
         Conservator of the Peace in the City for the following public records pursuant to the
         Massachusetts Public Records Law, M.G.L. c.66, ss. 10, and 950 C.M.R. 32.08(02), and
         the Freedom of Information Act for the following :

                   The documents we seek include, but are not limited to:

          1. Any incident report, daily log, summary, IDC reports or supplemental police reports
             submitted by any WPD officer that came in contact with Jovone J. Torres and his
             mother on 9/25/2017
          Case 4:20-cv-40115 Document 1-5 Filed 09/08/20 Page 5 of 5




The Honorable Edward M. Augustus, Jr. City Manager
Steven Sargent, Police Chief
Page two
August 14, 2018

2. All supplemental police reports that have been generated in connection with this
     incident
3. Any WPD Policies or Guidelines regarding police interactions with disabled
     individuals and/or individuals with Autism existing on 9/25/2017
4. Any WPD Policies or Guidelines regarding police interactions with disabled
     individuals and/or individuals with Autism existing today.
5. Any WPD use of force policies that deal with detention of children
6. WPD Section 12 Policies
7. Any WPD records that reflect the Section 12 requested by officer Alers
8. A copy of the transcribed and audio interview of Ms. Lindsey Beshai by officers from
     the Bureau of Professional Standards
9. Copy of any transcribed interviews of any officers involved with Mr. Torres in
     September 25, 2017
10. Copy of any transcribed interviews of any other percipient witness.
11. Any use of force reports prepared by the officers that came in contact with Jovone J.
     Torres
12. Any 911 calls between Ms. Torres and the Police, the police officers and the WPD
     dispatcher
13. An unredacted copy of the entire WPD Bureau of Professional Standards
     investigation conducted by the City in connection with this incident
I 4. Any letters sent by Chief of Police Sargent to Ms. Beshai notifying her of the
     outcome of the BOPS investigation.

     Kindly provide these documents within I 0 business days.




                                       \

Authorized by Lind ey Beshai Mother Next Friend of Jovone J. Torres 1




1
  In authorizing the release of records requested by my counsel under the state and federal public records
law, I Lindsey Beshai expressly waive any and all privacy or statutory concerns that I may have regarding
the release of these records under federal or state law including )>ut not limited to the Massachusetts
Criminal Offender Record lnfonnation Act and common law. L--       b          /dated:                    ...
